Exhibit 10.19    




AERIE PHARMACEUTICALS, INC.
INDUCEMENT AWARD PLAN
(Effective as of December 7, 2016)
1.
Purpose.

The purposes of the Plan are to assist the Company in attracting and retaining
potential employees to enter into employment with the Company through the
granting of awards as a material inducement to the individual entering into
employment with the Company or any of its Subsidiaries. Awards granted under the
Plan are intended to qualify as an employment inducement awards under the NASDAQ
Listing Rule 5635(c)(4).
2.
Definitions. For purposes of the Plan:

2.1.    “Adjustment Event” shall have the meaning ascribed to such term in
Section 12.1.
2.2.    “Affiliate” shall mean with respect to any entity, any entity that the
Company, either directly or indirectly through one or more intermediaries, is in
common control with, is controlled by or controls, each within the meaning of
the Securities Act.
2.3.    “Award” means, individually or collectively, a grant of an Option,
Restricted Stock, a Restricted Stock Unit, a Stock Appreciation Right, a
Performance Award, a Dividend Equivalent Right, a Share Award or any or all of
them.
2.4.    “Award Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Award and setting forth the
terms and conditions thereof.
2.5.    “Board” means the Board of Directors of the Company.
2.6.    “Cause” means, with respect to the Termination of a Participant by the
Company or any Subsidiary of the Company that employs such individual (or by the
Company on behalf of any such Subsidiary), such Participant’s (i) indictment
for, conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony or his or her willful violation of any applicable law
(other than a traffic violation or other offense or violation outside of the
course of employment to the Company or its Subsidiaries which does not adversely
affect the Company and its Subsidiaries or its reputation or the ability of the
Participant to perform his or her employment-related duties or to represent the
Company or any Subsidiary of the Company that employs such Participant), (ii)
being or having been engaged in conduct constituting breach of fiduciary duty,
willful misconduct or negligence relating to the Company or any of its
Subsidiaries or the performance of the Participant’s duties, (iii) willful
failure to (A) follow a reasonable and lawful directive of the Company or of the
Subsidiary at which the Participant is employed, or of the Board, or (B) comply
with any written rules, regulations, policies or procedures of the Company or a
Subsidiary at which the Participant is employed which, if not complied with,
would reasonably be expected to have more than a de minimis adverse effect on
the business or financial condition of


- 1 -



--------------------------------------------------------------------------------

Exhibit 10.19    




the Company or any of its Subsidiaries, (iv) failure to reasonably cooperate,
following a request to do so by the Company, in any internal or governmental
investigation of the Company or any of its Subsidiaries or (v) material breach
of any written covenant or agreement with the Company or any of its Subsidiaries
not to disclose any information pertaining to the Company or such Subsidiary or
not to compete or interfere with the Company or such Subsidiary; provided, that,
in the case of any Participant who, as of the date of determination, is party to
an effective severance, employment or other similar agreement with the Company
or any Subsidiary, “Cause” shall have the meaning, if any, specified in such
agreement.
2.7.     “Change in Control” means the occurrence of any of the following:
(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person, immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then-outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred
pursuant to this Section 2.7(a), the acquisition of Voting Securities in a
Non-Control Acquisition (as hereinafter defined) shall not constitute a Change
in Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (A) the
Company or (B) any corporation or other Person the majority of the voting power,
voting equity securities or equity interest of which is owned, directly or
indirectly, by the Company (for purposes of this definition, a “Related
Entity”), (ii) the Company or any Related Entity or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
(b)    The individuals who, as of the Effective Date are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board; provided, however, that if the election, or
nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest;
(c)    The consummation of:
(i)    A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a Non-Control Transaction. A “Non-Control Transaction” shall mean a
Merger in which:
(A)    the stockholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities


- 2 -



--------------------------------------------------------------------------------

Exhibit 10.19    




of (1) the corporation resulting from such Merger (the “Surviving Corporation”),
if fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation is not Beneficially
Owned, directly or indirectly, by another Person (a “Parent Corporation”), or
(2) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
(B)    the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity or (4) any
Person who, immediately prior to the Merger, had Beneficial Ownership of Voting
Securities representing more than fifty percent (50%) of the combined voting
power of the Company’s then-outstanding Voting Securities, has Beneficial
Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;
(ii)    A complete liquidation or dissolution of the Company; or
(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
stockholders of the stock of a Related Entity or any other assets).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and, after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Voting Securities Beneficially Owned by the
Subject Person, then a Change in Control shall occur.
2.8.    “Code” means the Internal Revenue Code of 1986, as amended.


- 3 -



--------------------------------------------------------------------------------

Exhibit 10.19    




2.9.     “Committee” means the Committee which administers the Plan as provided
in Section 3.
2.10.    “Company” means Aerie Pharmaceuticals, Inc., a Delaware corporation, or
any successor thereto.
2.11.     “Corporate Transaction” means (a) a merger, consolidation,
reorganization, recapitalization or other transaction or event having a similar
effect on the Company’s capital stock or (b) a liquidation or dissolution of the
Company. For the avoidance of doubt, a Corporate Transaction may be a
transaction that is also a Change in Control.
2.12.     “Director” means a member of the Board.
2.13.    “Disability” means, with respect to a Participant, a permanent and
total disability as defined in Code Section 22(e)(3). A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Participant shall submit to any reasonable examination(s)
required by such physician upon request. Notwithstanding the foregoing
provisions of this Section 2.13, in the event any Award is considered to be
“deferred compensation” as that term is defined under Section 409A and the terms
of the Award are such that the definition of “disability” is required to comply
with the requirements of Section 409A then, in lieu of the foregoing definition,
the definition of “Disability” for purposes of such Award shall mean, with
respect to a Participant, that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months.
2.14.    “Division” means any of the operating units or divisions of the Company
designated as a Division by the Committee.
2.15.    “Dividend Equivalent Right” means a right to receive cash or Shares
based on the value of dividends that are paid with respect to Shares.
2.16.    “Effective Date” means the date of approval of the Plan by the Board.
2.17.    “Eligible Individual” means any Employee who is employed at the level
of vice president or director.
2.18.    “Employee” means any individual performing services for the Company or
a Subsidiary and designated as an employee of the Company or the Subsidiary on
its payroll records. An Employee shall not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company or Subsidiary,
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified, as a common-law employee of
the Company or Subsidiary during such period. An individual shall not cease to
be an Employee in the case of (i) any leave of


- 4 -



--------------------------------------------------------------------------------

Exhibit 10.19    




absence approved by the Company or (ii) transfers between locations of the
Company or any Subsidiary, or between the Company and any Subsidiaries.
2.19.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.20.    “Fair Market Value” on any date means:
(a)    if the Shares are listed for trading on a national securities exchange,
the closing price at the close of the primary trading session of the Shares on
the date of determination on the principal national securities exchange on which
the Common Stock is listed or admitted to trading as officially quoted in the
consolidated tape of transactions on such exchange or such other source as the
Committee deems reliable for the applicable date, or if there has been no such
closing price of the Shares on such date, on the next preceding date on which
there was such a closing price;
(b)    if the Shares are not listed for trading on a national securities
exchange, the fair market value of the Shares as determined in good faith by the
Committee, and, if applicable, in accordance with Sections 409 of the Code.
2.21.    “Nonemployee Director” means a Director of the Board who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.
2.22.     “Option” means an option to acquire Shares granted under the Plan.
2.23.    “Option Price” means the price at which a Share may be purchased
pursuant to an Option.
2.24.     “Parent” means any corporation which is a “parent corporation” (within
the meaning of Section 424(e) of the Code) with respect to the Company.
2.25.    “Participant” means an Eligible Individual to whom an Award has been
granted under the Plan.
2.26.     “Performance Awards” means Performance Share Units, Performance Units,
Performance-Based Restricted Stock or any or all of them.
2.27.    “Performance-Based Restricted Stock” means Shares issued or transferred
to an Eligible Individual under Section 9.2.
2.28.    “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary or a Division will be measured.
2.29.    “Performance Objectives” means the objectives set forth in Section 9.3
for the purpose of determining, either alone or together with other conditions,
the degree of payout and/or vesting of Performance Awards.


- 5 -



--------------------------------------------------------------------------------

Exhibit 10.19    




2.30.    “Performance Share Units” means Performance Share Units granted to an
Eligible Individual under Section 9.1(b).
2.31.    “Performance Units” means Performance Units granted to an Eligible
Individual under Section 9.1(a).
2.32.    “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) of the Exchange
Act.
2.33.    “Plan” means this Aerie Pharmaceuticals, Inc. Inducement Award Plan, as
amended from time to time.
2.34.    “Plan Termination Date” means the date that is ten (10) years after the
Effective Date, unless the Plan is earlier terminated by the Board pursuant to
Section 15 hereof.
2.35.    “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 8.1.
2.36.    “Restricted Stock Units” means rights granted to an Eligible Individual
under Section 8.2 representing a number of hypothetical Shares.
2.37.    “Section 409A” means Section 409A of Code, and all regulations,
guidance, and other interpretative authority issued thereunder.
2.38.    “Securities Act” means the Securities Act of 1933, as amended.
2.39.    “Share Award” means an Award of Shares granted pursuant to Section 10.
2.40.    “Shares” means the common stock, par value $0.01 per share, of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.
2.41.    “Stock Appreciation Right” means a right to receive all or some portion
of the increase, if any, in the value of the Shares as provided in Section 6
hereof.
2.42.    “Subsidiary” means, unless the Committee determines otherwise, any
entity, whether or not incorporated, in which the Company directly or indirectly
owns at least twenty-five percent (25%) of the outstanding equity or other
ownership interests.
2.43.    “Termination”, “Terminated” or “Terminates” shall mean the date such
Participant ceases to be employed by the Company and its Subsidiaries. Unless
otherwise set forth in an Award Agreement, (a) if a Participant is both an
Employee and a Director and terminates as an Employee but remains as a Director,
the Participant will be deemed to have continued in employment without
interruption and shall be deemed to have Terminated upon ceasing to be a
Director and (b) if a Participant who is an Employee or a Director ceases to
provide services in such capacity and becomes a consultant, the Participant will
thereupon be deemed to have been Terminated.


- 6 -



--------------------------------------------------------------------------------

Exhibit 10.19    




3.
Administration.

3.1.    Committee. The Plan shall be administered by a Committee appointed by
the Board. The Committee shall consist of at least two (2) Directors of the
Board and may consist of the entire Board; provided, however, that (a) if the
Committee consists of less than the entire Board, then, with respect to any
Award granted to an Eligible Individual who is subject to Section 16 of the
Exchange Act, the Committee shall consist of at least two (2) Directors of the
Board, each of whom shall be a Nonemployee Director. For purposes of the
preceding sentence, if one or more members of the Committee is not a Nonemployee
Director but recuses himself or herself or abstains from voting with respect to
a particular action taken by the Committee, then the Committee, with respect to
that action, shall be deemed to consist only of the members of the Committee who
have not recused themselves or abstained from voting.
3.2.    Meetings; Procedure. The Committee shall hold meetings when it deems
necessary and shall keep minutes of its meetings. The acts of a majority of the
total membership of the Committee at any meeting, or the acts approved in
writing by all of its members, shall be the acts of the Committee. All decisions
and determinations by the Committee in the exercise of its powers hereunder
shall be final, binding and conclusive upon the Company, its Subsidiaries, the
Participants and all other Persons having any interest therein.
3.3.    Board Reservation and Delegation.
(a)    The Board may, in its discretion, reserve to itself or exercise any or
all of the authority and responsibility of the Committee hereunder. To the
extent the Board has reserved to itself or exercises the authority and
responsibility of the Committee, the Board shall be deemed to be acting as the
Committee for purposes of the Plan and references to the Committee in the Plan
shall be to the Board.
(b)    Subject to applicable law, the Board or the Committee may delegate, in
whole or in part, any of the authority of the Committee hereunder (subject to
such limits as may be determined by the Board or the Committee) to any
individual or committee of individuals (who need not be Directors), including
without limitation the authority to make Awards to Eligible Individuals who are
not officers or directors of the Company or any of its Subsidiaries and who are
not subject to Section 16 of the Exchange Act. To the extent that the Board or
Committee delegates any such authority to make Awards as provided by this
Section 3.3(b), all references in the Plan to the Committee’s authority to make
Awards and determinations with respect thereto shall be deemed to include the
Board’s or Committee’s delegate, as applicable.
3.4.    Committee Powers. Subject to the express terms and conditions set forth
herein, the Committee shall have all of the powers necessary to enable it to
carry out its duties under the Plan, including, without limitation, the power
from time to time to:
(a)    determine those Eligible Individuals to whom Awards shall be granted
under the Plan and determine the number of Shares or amount of cash in respect
of which each Award is granted, prescribe the terms and conditions (which need
not be identical) of


- 7 -



--------------------------------------------------------------------------------

Exhibit 10.19    




each such Award, including, (i) in the case of Options, the exercise price per
Share and the duration of the Option and (ii) in the case of Stock Appreciation
Rights, the Base Price per Share and the duration of the Stock Appreciation
Right, and make any amendment or modification to any Agreement consistent with
the terms of the Plan;
(b)    construe and interpret the Plan and the Awards granted hereunder,
establish, amend and revoke rules, regulations and guidelines as it deems are
necessary or appropriate for the administration of the Plan, including, but not
limited to, correcting any defect, supplying any omission or reconciling any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it shall deem necessary or advisable, including so that the Plan and the
operation of the Plan comply with Rule 16b-3 under the Exchange Act, the Code to
the extent applicable and other applicable law, and otherwise make the Plan
fully effective;
(c)    determine the duration and purposes for leaves of absence which may be
granted to a Participant on an individual basis without constituting a
Termination for purposes of the Plan;
(d)    cancel, with the consent of the Participant, outstanding Awards or as
otherwise permitted under the terms of the Plan;
(e)    exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and
(f)    generally, exercise such powers and perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.
3.5.    Non-Uniform Determinations. The Committee’s determinations under the
Plan need not be uniform and may be made by it selectively among Persons who
receive, or are eligible to receive, Awards (whether or not such Persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations, and to enter into non-uniform and selective Award
Agreements, as to the Eligible Individuals to receive Awards under the Plan and
the terms and provision of Awards under the Plan.
3.6.    Non-U.S. Employees.     Notwithstanding anything herein to the contrary,
with respect to Participants working outside the United States, the Committee
may determine the terms and conditions of Awards and make such adjustments to
the terms thereof as are necessary or advisable to fulfill the purposes of the
Plan taking into account matters of local law or practice, including tax and
securities laws of jurisdictions outside the United States.
3.7.    Indemnification. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to the Plan or any transaction hereunder. The Company hereby agrees to
indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in


- 8 -



--------------------------------------------------------------------------------

Exhibit 10.19    




connection with defending against, responding to, negotiating for the settlement
of or otherwise dealing with any claim, cause of action or dispute of any kind
arising in connection with any actions in administering the Plan or in
authorizing or denying authorization to any transaction hereunder.
3.8.    No Repricing of Options or Stock Appreciation Rights. The Committee
shall have no authority to (i) make any adjustment (other than in connection
with an Adjustment Event, a Corporate Transaction or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants or other means, or (ii) cancel for cash or other
consideration any Option whose Option Price is greater than the then Fair Market
Value of a Share or Stock Appreciation Right whose Base Price is greater than
the then Fair Market Value of a Share unless, in either case the Company’s
stockholders shall have approved such adjustment, amendment or cancellation.
4.
Stock Subject to the Plan; Grant Limitations.

4.1.    Aggregate Number of Shares Authorized for Issuance. Subject to any
adjustment as provided in the Plan, the maximum number of Shares that may issued
pursuant to Awards granted under the Plan shall not exceed 418,000. The Shares
to be issued under the Plan may be, in whole or in part, authorized but unissued
Shares or issued Shares which shall have been reacquired by the Company and held
by it as treasury shares.
4.2.    Calculating Shares Available. If an Award or any portion thereof (i)
expires or otherwise terminates without all of the Shares covered by such Award
having been issued or (ii) is settled in cash (i.e., the Participant receives
cash rather than Shares), such expiration, termination or settlement will not
reduce (or otherwise offset) the number of Shares that may be available for
issuance under the Plan. If any Shares issued pursuant to an Award are forfeited
and returned back to or reacquired by the Company because of the failure to meet
a contingency or condition required to vest such Shares in the Participant, then
the Shares that are forfeited or reacquired will again become available for
issuance under the Plan. Any Shares tendered or withheld (i) to pay the Option
Price of an Option granted under this Plan or (ii) to satisfy tax withholding
obligations associated with an Award granted under this Plan, shall become
available again for issuance under this Plan.
5.
Stock Options.

5.1.    Authority of Committee. The Committee may, subject to the terms and
conditions of the Plan, grant Options to any individual as a material inducement
to the individual becoming an Employee, which grant shall become effective only
if the individual actually becomes an Employee. The terms and conditions of the
grant shall be determined by the Committee and shall be set forth in an Award
Agreement. Options shall be subject to the following terms and provisions:
5.2.    Option Price. The Option Price or the manner in which the exercise price
is to be determined for Shares under each Option shall be determined by the
Committee and set forth in the Award Agreement; provided, however, that the
exercise price per Share under each Option


- 9 -



--------------------------------------------------------------------------------

Exhibit 10.19    




shall not be less than the greater of (i) the par value of a Share and (ii) 100%
of the Fair Market Value of a Share on the date the Option is granted.
5.3.    Maximum Duration. Options granted hereunder shall be for such term as
the Committee shall determine; provided, however, that an Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, further, however, that unless the Committee provides otherwise (i) an
Option may, upon the death of the Participant prior to the expiration of the
Option, be exercised for up to one (1) year following the date of the
Participant’s death, even if such period extends beyond ten (10) years from the
date the Option is granted and (ii) if, at the time an Option would otherwise
expire at the end of its term, the exercise of the Option is prohibited by
applicable law or the Company’s insider trading policy, the term shall be
extended until thirty (30) days after the prohibition no longer applies. The
Committee may, subsequent to the granting of any Option, extend the period
within which the Option may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Option could have been
exercised and the 10th anniversary of the date of grant of the Option, except as
otherwise provided herein in this Section 5.3.
5.4.    Vesting. The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which an Option shall become vested and
exercisable. To the extent not exercised, vested installments shall accumulate
and be exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the date the Option expires. The Committee may accelerate the
exercisability of any Option or portion thereof at any time.
5.5.    Method of Exercise. The exercise of an Option shall be made only by
giving notice in the form and to the Person designated by the Company,
specifying the number of Shares to be exercised and, to the extent applicable,
accompanied by payment therefor and otherwise in accordance with the Award
Agreement pursuant to which the Option was granted. The Option Price for any
Shares purchased pursuant to the exercise of an Option shall be paid in any of,
or any combination of, the following forms: (a) cash or its equivalent (e.g., a
check) or (b) if permitted by the Committee, the transfer, either actually or by
attestation, to the Company of Shares that have been held by the Participant for
at least six (6) months (or such lesser period as may be permitted by the
Committee) prior to the exercise of the Option, such transfer to be upon such
terms and conditions as determined by the Committee or (c) in the form of other
property as determined by the Committee. In addition, (a) the Committee may
provide for the payment of the Option Price through Share withholding as a
result of which the number of Shares issued upon exercise of an Option would be
reduced by a number of Shares having a Fair Market Value equal to the Option
Price and (b) an Option may be exercised through a registered broker-dealer
pursuant to such cashless exercise procedures that are, from time to time,
deemed acceptable by the Committee. No fractional Shares (or cash in lieu
thereof) shall be issued upon exercise of an Option and the number of Shares
that may be purchased upon exercise shall be rounded down to the nearest number
of whole Shares.
5.6.    Rights of Participants. No Participant shall be deemed for any purpose
to be the owner of any Shares subject to any Option unless and until (a) the
Option shall have been exercised pursuant to the terms thereof, (b) the Company
shall have issued and delivered Shares


- 10 -



--------------------------------------------------------------------------------

Exhibit 10.19    




(whether or not certificated) to the Participant, a securities broker acting on
behalf of the Participant or such other nominee of the Participant and (c) the
Participant’s name, or the name of his or her broker or other nominee, shall
have been entered as a shareholder of record on the books of the Company.
Thereupon, the Participant shall have full voting, dividend and other ownership
rights with respect to such Shares, subject to such terms and conditions as may
be set forth in the applicable Award Agreement.
5.7.    Effect of Change in Control. Any specific terms applicable to an Option
in the event of a Change in Control and not otherwise provided in the Plan shall
be set forth in the applicable Award Agreement.
6.
Stock Appreciation Rights.

6.1.    Grant. The Committee may, subject to the terms and conditions of the
Plan, grant Stock Appreciation Rights to any individual as a material inducement
to the individual becoming an Employee, which grant shall become effective only
if the individual actually becomes an Employee. The terms and conditions of the
grant shall be determined by the Committee and shall be set forth in an Award
Agreement. Awards of Stock Appreciation Rights shall be subject to the following
terms and provisions.
6.2.    Terms; Duration. Stock Appreciation Rights shall contain such terms and
conditions as to exercisability, vesting and duration as the Committee shall
determine, but in no event shall they have a term of greater than ten (10)
years; provided, however, that unless the Committee provides otherwise (i) a
Stock Appreciation Right may, upon the death of the Participant prior to the
expiration of the Award, be exercised for up to one (1) year following the date
of the Participant’s death even if such period extends beyond ten (10) years
from the date the Stock Appreciation Right is granted and (ii) if, at the time a
Stock Appreciation Right would otherwise expire at the end of its term, the
exercise of the Stock Appreciation Right is prohibited by applicable law or the
Company’s insider trading policy, the term shall be extended until thirty (30)
days after the prohibition no longer applies. The Committee may, subsequent to
the granting of any Stock Appreciation Right, extend the period within which the
Stock Appreciation Right may be exercised (including following a Participant’s
Termination), but in no event shall the period be extended to a date that is
later than the earlier of the latest date on which the Stock Appreciation Right
could have been exercised and the 10th anniversary of the date of grant of the
Stock Appreciation Right, except as otherwise provided herein in this Section
6.2.
6.3.    Vesting. The Committee shall determine and set forth in the applicable
Award Agreement the time or times at which a Stock Appreciation Right shall
become vested and exercisable. To the extent not exercised, vested installments
shall accumulate and be exercisable, in whole or in part, at any time after
becoming exercisable, but not later than the date the Stock Appreciation Right
expires. The Committee may accelerate the exercisability of any Stock
Appreciation Right or portion thereof at any time.
6.4.    Amount Payable. Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying (i)
the excess of the Fair Market Value of a Share on the last business day
preceding the date of exercise of such Stock


- 11 -



--------------------------------------------------------------------------------

Exhibit 10.19    




Appreciation Right over the Fair Market Value of a Share on the date the Stock
Appreciation Right was granted (the “Base Price”) by (ii) the number of Shares
as to which the Stock Appreciation Right is being exercised (the “SAR Payment
Amount”). Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Award Agreement evidencing the Stock Appreciation Right at
the time it is granted.
6.5.    Method of Exercise. Stock Appreciation Rights shall be exercised by a
Participant only by giving notice in the form and to the Person designated by
the Company, specifying the number of Shares with respect to which the Stock
Appreciation Right is being exercised.
6.6.    Form of Payment. Payment of the SAR Payment Amount may be made in the
discretion of the Committee solely in whole Shares having an aggregate Fair
Market Value equal to the SAR Payment Amount, solely in cash or in a combination
of cash and Shares. If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment for the fractional
Share will be made in cash.
6.7.    Effect of Change in Control. Any specific terms applicable to a Stock
Appreciation Right in the event of a Change in Control and not otherwise
provided in the Plan shall be set forth in the applicable Award Agreement.
7.
Dividend Equivalent Rights.

The Committee may, subject to the terms and conditions of the Plan, grant
Dividend Equivalent Rights, either in tandem with an Award or as a separate
Award, to any individual as a material inducement to the individual becoming an
Employee, which grant shall become effective only if the individual actually
becomes an Employee. The terms and conditions applicable to each Dividend
Equivalent Right shall be determined by the Committee and shall be set forth in
an Award Agreement. Amounts payable in respect of Dividend Equivalent Rights may
be payable currently or, may be, deferred until the lapsing of restrictions on
such Dividend Equivalent Rights or until the vesting, exercise, payment,
settlement or other lapse of restrictions on the Award to which the Dividend
Equivalent Rights relate; provided, however, that a Dividend Equivalent Right
granted in tandem with another Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Awards with respect to which such dividends are payable. In
the event that the amount payable in respect of Dividend Equivalent Rights is to
be deferred, the Committee shall determine whether such amount is to be held in
cash or reinvested in Shares or deemed (notionally) to be reinvested in Shares.
Dividend Equivalent Rights may be settled in cash or Shares or a combination
thereof, in a single installment or multiple installments, as determined by the
Committee.
8.
Restricted Stock; Restricted Stock Units.

8.1.    Restricted Stock. The Committee may, subject to the terms and conditions
of the Plan, grant Awards of Restricted Stock to any individual as a material
inducement to the individual becoming an Employee, which grant shall become
effective only if the individual actually becomes an Employee. The terms and
conditions of the grant shall be determined by the Committee


- 12 -



--------------------------------------------------------------------------------

Exhibit 10.19    




and shall be set forth in an Award Agreement. Each Award Agreement shall contain
such restrictions, terms and conditions as the Committee may, in its discretion,
determine and (without limiting the generality of the foregoing) such Award
Agreements may require that an appropriate legend be placed on Share
certificates. With respect to Shares in a book entry account in a Participant’s
name, the Committee may cause appropriate stop transfer instructions to be
delivered to the account custodian, administrator or the Company’s corporate
secretary as determined by the Committee in its sole discretion. Awards of
Restricted Stock shall be subject to the following terms and provisions:
(a)    Rights of Participant. Shares of Restricted Stock granted pursuant to an
Award hereunder shall be issued in the name of the Participant as soon as
reasonably practicable after the Award is granted provided that the Participant
has executed an Award Agreement evidencing the Award (which, in the case of an
electronically distributed Award Agreement, shall be deemed to have been
executed by an acknowledgement of receipt or in such other manner as the
Committee may prescribe) and any other documents which the Committee may require
as a condition to the issuance of such Shares. At the discretion of the
Committee, Shares issued in connection with an Award of Restricted Stock may be
held in escrow by an agent (which may be the Company) designated by the
Committee. Unless the Committee determines otherwise and as set forth in the
Award Agreement, upon the issuance of the Shares, the Participant shall have all
of the rights of a shareholder with respect to such Shares, including the right
to vote the Shares and to receive all dividends or other distributions paid or
made with respect to the Shares.
(b)    Terms and Conditions. Each Award Agreement shall specify the number of
Shares of Restricted Stock to which it relates, the conditions which must be
satisfied in order for the Restricted Stock to vest and the circumstances under
which the Award will be forfeited.
(c)    Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Committee shall cause a stock certificate or evidence of
book entry Shares to be delivered to the Participant with respect to such Shares
of Restricted Stock, free of all restrictions hereunder.
(d)    Treatment of Dividends. At the time an Award of Restricted Stock is
granted, the Committee may, in its discretion, determine that the payment to the
Participant of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (i) deferred until the lapsing of the
restrictions imposed upon such Shares and (ii) held by the Company for the
account of the Participant until such time; provided, however, that a dividend
payable in respect of Restricted Stock that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Restricted Stock with respect to which such dividends are
payable. In the event that dividends are to be deferred, the Committee shall
determine whether such dividends are to be reinvested in Shares (which shall be
held as additional Shares of Restricted Stock) or held in cash. Payment of
deferred dividends in respect of Shares of Restricted Stock (whether held in
cash or as additional Shares of Restricted Stock), shall be made upon the
lapsing of restrictions imposed on the Shares in respect of which the


- 13 -



--------------------------------------------------------------------------------

Exhibit 10.19    




deferred dividends were paid, and any dividends deferred in respect of any
Shares of Restricted Stock shall be forfeited upon the forfeiture of such
Shares.
(e)    Effect of Change in Control. Any specific terms applicable to Restricted
Stock in the event of a Change in Control and not otherwise provided in the Plan
shall be set forth in the applicable Award Agreement.
8.2.    Restricted Stock Unit Awards. The Committee may, subject to the terms
and conditions of the Plan, grant Awards of Restricted Stock Units to any
individual as a material inducement to the individual becoming an Employee,
which grant shall become effective only if the individual actually becomes an
Employee. The terms and conditions of the grant shall be set forth in an Award
Agreement. Each such Award Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine. Awards of
Restricted Stock Units shall be subject to the following terms and provisions:
(a)    Payment of Awards. Each Restricted Stock Unit shall represent the right
of the Participant to receive one Share upon vesting of the Restricted Stock
Unit or on any later date specified by the Committee; provided, however, that
the Committee may provide for the settlement of Restricted Stock Units in cash
equal to the Fair Market Value of the Shares that would otherwise be delivered
to the Participant (determined as of the date of the Shares would have been
delivered), or a combination of cash and Shares. The Committee may, at the time
a Restricted Stock Unit is granted, provide a limitation on the amount payable
in respect of each Restricted Stock Unit.
(b)    Effect of Change in Control. Any specific terms applicable to Restricted
Stock Units in the event of a Change in Control and not otherwise provided in
the Plan shall be set forth in the applicable Award Agreement.
9.
Performance Awards.

9.1.    Performance Units and Performance Share Units. The Committee may,
subject to the terms and conditions of the Plan, grant Awards of Performance
Units and/or Performance Share Units to any individual as a material inducement
to the individual becoming an Employee, which grant shall become effective only
if the individual actually becomes an Employee. The terms and conditions of the
grant shall be determined by the Committee and shall be set forth in an Award
Agreement. Awards of Performance Units and Performance Share Units shall be
subject to the following terms and provisions:
(a)    Performance Units. Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within the Performance Cycle and such other vesting conditions as may
be determined by the Committee (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the specified dollar amount or a percentage or multiple of the specified dollar
amount depending on the level of


- 14 -



--------------------------------------------------------------------------------

Exhibit 10.19    




Performance Objective attained. The Committee may at the time a Performance Unit
is granted specify a maximum amount payable in respect of a vested Performance
Unit.
(b)    Performance Share Units. Performance Share Units shall be denominated in
Shares and, contingent upon the attainment of specified Performance Objectives
within the Performance Cycle and such other vesting conditions as may be
determined by the Committee, (including without limitation, a continued
employment requirement following the end of the applicable Performance Cycle),
represent the right to receive payment as provided in Sections 9.1(c) and (d) of
the Fair Market Value of a Share on the date the Performance Share Unit became
vested or any other date specified by the Committee. The Committee may at the
time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit.
(c)    Terms and Conditions; Vesting and Forfeiture. Each Award Agreement shall
specify the number of Performance Units or Performance Share Units to which it
relates, the Performance Objectives and other conditions which must be satisfied
in order for the of Performance Units or Performance Share Units to vest and the
Performance Cycle within which such Performance Objectives must be satisfied and
the circumstances under which the Award will be forfeited; provided, however,
that no Performance Cycle for Performance Units or Performance Share Units shall
be less than one (1) year.
(d)    Payment of Awards. Subject to Section 9.3(c), payment to Participants in
respect of vested Performance Share Units and Performance Units shall be made as
soon as practicable after the last day of the Performance Cycle to which such
Award relates or at such other time or times as the Committee may determine that
the Award has become vested. Such payments may be made entirely in Shares valued
at their Fair Market Value, entirely in cash or in such combination of Shares
and cash as the Committee in its discretion shall determine at any time prior to
such payment.
9.2.    Performance-Based Restricted Stock. The Committee may, subject to the
terms and conditions of the Plan, grant Awards of Performance-Based Restricted
Stock to any individual as a material inducement to the individual becoming an
Employee, which grant shall become effective only if the individual actually
becomes an Employee. The terms and conditions of the grant shall be determined
by the Committee and shall be set forth in an Award Agreement. Each Award
Agreement may require that an appropriate legend be placed on Share
certificates. With respect to Shares in a book entry account in a Participant’s
name, the Committee may cause appropriate stop transfer instructions to be
delivered to the account custodian, administrator or the Company’s corporate
secretary as determined by the Committee in its sole discretion. Awards of
Performance-Based Restricted Stock shall be subject to the following terms and
provisions:
(a)    Rights of Participant. Performance-Based Restricted Stock shall be issued
in the name of the Participant as soon as reasonably practicable after the Award
is granted or at such other time or times as the Committee may determine;
provided, however, that no Performance-Based Restricted Stock shall be issued
until the Participant has executed an Award Agreement evidencing the Award
(which, in the case of an electronically


- 15 -



--------------------------------------------------------------------------------

Exhibit 10.19    




distributed Award Agreement, shall be deemed to have been executed by an
acknowledgement of receipt or in such other manner as the Committee may
prescribe), and any other documents which the Committee may require as a
condition to the issuance of such Performance-Based Restricted Stock. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance-Based Restricted Stock may be held in escrow by an agent (which may
be the Company) designated by the Committee. Unless the Committee determines
otherwise and as set forth in the Award Agreement, upon issuance of the Shares,
the Participant shall have all of the rights of a shareholder with respect to
such Shares, including the right to vote the Shares and to receive all dividends
or other distributions paid or made with respect to the Shares.
(b)    Terms and Conditions. Each Award Agreement shall specify the number of
Shares of Performance-Based Restricted Stock to which it relates, the
Performance Objectives and other conditions which must be satisfied in order for
the Performance-Based Restricted Stock to vest, the Performance Cycle within
which such Performance Objectives must be satisfied and the circumstances under
which the Award will be forfeited; provided, however, that no Performance Cycle
for Performance-Based Restricted Stock shall be less than one (1) year.
(c)    Treatment of Dividends. At the time the Award of Performance-Based
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Participant of dividends, or a specified portion
thereof, declared or paid on Shares represented by such Award which have been
issued by the Company to the Participant shall be (i) deferred until the lapsing
of the restrictions imposed upon such Performance-Based Restricted Stock and
(ii) held by the Company for the account of the Participant until such time;
provided, however, that a dividend payable in respect of Performance-Based
Restricted Stock shall be subject to restrictions and risk of forfeiture to the
same extent as the Performance-Based Restricted Stock with respect to which such
dividends are payable. In the event that dividends are to be deferred, the
Committee shall determine whether such dividends are to be reinvested in Shares
(which shall be held as additional Shares of Performance-Based Restricted Stock)
or held in cash. Payment of deferred dividends in respect of Shares of
Performance-Based Restricted Stock (whether held in cash or in additional Shares
of Performance-Based Restricted Stock) shall be made upon the lapsing of
restrictions imposed on the Performance-Based Restricted Stock in respect of
which the deferred dividends were paid, and any dividends deferred in respect of
any Performance-Based Restricted Stock shall be forfeited upon the forfeiture of
such Performance-Based Restricted Stock.
(d)    Delivery of Shares. Upon the lapse of the restrictions on Shares of
Performance-Based Restricted Stock awarded hereunder, the Committee shall cause
a stock certificate or evidence of book entry Shares to be delivered to the
Participant with respect to such Shares, free of all restrictions hereunder.


- 16 -



--------------------------------------------------------------------------------

Exhibit 10.19    




9.3.    Performance Objectives.
(a)    Establishment. Performance Objectives for Performance Awards may be
expressed in terms of (i) earnings per share; (ii) operating income; (iii)
return on equity or assets; (iv) cash flow; (v) net cash flow; (vi) cash flow
from operations; (vii) EBITDA; (viii) increased revenues; (ix) revenue ratios;
(x) cost reductions; (xi) cost ratios; (xii) overall revenue or sales growth;
(xiii) expense reduction or management; (xiv) market position; (xv) total
shareholder return; (xvi) return on investment; (xvii) earnings before interest
and taxes (EBIT); (xviii) net income; (xix) return on net assets; (xx) economic
value added; (xxi) shareholder value added; (xxii) cash flow return on
investment; (xxiii) net operating profit; (xxiv) net operating profit after tax;
(xxv) return on capital; (xxvi) return on invested capital; (xxvii) entry into
an agreement or arrangement with a third party for the development or
commercialization of the Company’s product candidates; (xxviii) initiation or
completion of a clinical trial; (xxiv) achievement of product development or
commercialization milestone; (xxx) submission of regulatory filings or obtaining
regulatory approval; (xxxi) any combination of the foregoing or (xxxii) any
other performance criteria as may be established by the Committee. Performance
Objectives may be in respect of the performance of the Company, any of its
Subsidiaries, any of its Divisions or any combination thereof. Performance
Objectives may be absolute or relative (to prior performance of the Company or
to the performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range.
(b)    Effect of Certain Events. The Committee may, at the time the Performance
Objectives in respect of a Performance Award are established, provide for the
manner in which performance will be measured against the Performance Objectives
to reflect the impact of specified events, including any one or more of the
following with respect to the Performance Period (i) the gain, loss, income or
expense resulting from changes in accounting principles or tax laws that become
effective during the Performance Period; (ii) the gain, loss, income or expense
reported publicly by the Company with respect to the Performance Period that are
extraordinary or unusual in nature or infrequent in occurrence; (iii) the gains
or losses resulting from and the direct expenses incurred in connection with,
the disposition of a business, or the sale of investments or non-core assets;
(iv) the gain or loss from all or certain claims and/or litigation and all or
certain insurance recoveries relating to claims or litigation; or (v) the impact
of investments or acquisitions made during the year or, to the extent provided
by the Committee, any prior year. The events may relate to the Company as a
whole or to any part of the Company’s business or operations, as determined by
the Committee at the time the Performance Objectives are established. Any
adjustments based on the effect of certain events are to be determined in
accordance with generally accepted accounting principles and standards, unless
another objective method of measurement is designated by the Committee.
(c)    Determination of Performance. Prior to the vesting, payment, settlement
or lapsing of any restrictions with respect to any Performance Award, the
Committee shall certify in writing that the applicable Performance Objectives
have been


- 17 -



--------------------------------------------------------------------------------

Exhibit 10.19    




satisfied. In respect of a Performance Award, the Committee may, in its sole
discretion, reduce the amount of cash paid or number of Shares to be issued or
that have been issued and that become vested or on which restrictions lapse.
(d)    Effect of Change in Control. Any specific terms applicable to a
Performance Award in the event of a Change in Control and not otherwise provided
in the Plan shall be set forth in the applicable Award Agreement.
10.
Share Awards.

The Committee may, subject to the terms and conditions of the Plan, grant a
Share Award to any individual as a material inducement to the individual
becoming an Employee, which grant shall become effective only if the individual
actually becomes an Employee. The terms and conditions of the grant shall be
determined by the Committee and shall be set forth in an Award Agreement. Share
Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company. Any dividend payable in
respect of a Share Award that vests based on the achievement of performance
goals shall be subject to restrictions and risk of forfeiture to the same extent
as the Share Award with respect to which such dividends are payable.
11.
Effect of Termination of Employment; Transferability.

11.1.    Termination.    The Award Agreement evidencing the grant of each Award
shall set forth the terms and conditions applicable to such Award upon
Termination, which shall be as the Committee may, in its discretion, determine
at the time the Award is granted or at any time thereafter.
11.2.    Transferability of Awards and Shares.
(a)    Non-Transferability of Awards. Except as set forth in Section 11.2(c) or
(d) or as otherwise permitted by the Committee and as set forth in the
applicable Award Agreement, either at the time of grant or at any time
thereafter, no Award shall be (i) sold, transferred or otherwise disposed of,
(ii) pledged or otherwise hypothecated or (iii) subject to attachment, execution
or levy of any kind; and any purported transfer, pledge, hypothecation,
attachment, execution or levy in violation of this Section 11.2 shall be null
and void.
(b)    Restrictions on Shares. The Committee may impose such restrictions on any
Shares acquired by a Participant under the Plan as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, restrictions under the requirements of
any stock exchange or market upon which such Shares are then listed or traded
and restrictions under any blue sky or state securities laws applicable to such
Shares.
(c)    Transfers By Will or by Laws of Descent or Distribution. Any Award may be
transferred by will or by the laws of descent or distribution; provided,
however,


- 18 -



--------------------------------------------------------------------------------

Exhibit 10.19    




that (i) any transferred Award will be subject to all of the same terms and
conditions as provided in the Plan and the applicable Award Agreement; and (ii)
the Participant’s estate or beneficiary appointed in accordance with this
Section 11.2(c) will remain liable for any withholding tax that may be imposed
by any federal, state or local tax authority.
(d)    Beneficiary Designation. To the extent permitted by applicable law, the
Company may from time to time permit each Participant to name one or more
individuals (each, a “Beneficiary”) to whom any benefit under the Plan is to be
paid or who may exercise any rights of the Participant under any Award granted
under the Plan in the event of the Participant’s death before he or she receives
any or all of such benefit or exercises such Award. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation or if any such designation is not effective
under applicable law as determined by the Committee, benefits under Awards
remaining unpaid at the Participant’s death and rights to be exercised following
the Participant’s death shall be paid to or exercised by the Participant’s
estate.
12.
Adjustment upon Changes in Capitalization.

12.1.    In the event that (a) the outstanding Shares are changed into or
exchanged for a different number or kind of shares of stock or other securities
or other equity interests of the Company or another corporation or entity,
whether through merger, consolidation, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, substitution
or other similar corporate event or transaction or (b) there is an extraordinary
dividend or distribution by the Company in respect of its Shares or other
capital stock or securities convertible into capital stock in cash, securities
or other property (any event described in (a) or (b), an “Adjustment Event”),
the Committee shall determine the appropriate adjustments (if any) to (i) the
maximum number and kind of shares of stock or other securities or other equity
interests as to which Awards may be granted under the Plan, (ii) the number and
kind of Shares or other securities covered by any or all outstanding Awards that
have been granted under the Plan, (iii) the Option Price of outstanding Options
and the Base Price of outstanding Stock Appreciation Rights and (iv) the
Performance Objectives applicable to outstanding Performance Awards.
12.2.    Any such adjustment in the Shares or other stock or securities shall be
made, with respect to any Award that is not subject to Section 409A, in a manner
that would not subject the Award to Section 409A and, with respect to any Award
that is subject to Section 409A, in a manner that complies with Section 409A and
all regulations and other guidance issued thereunder.
12.3.    If, by reason of an Adjustment Event, pursuant to an Award, a
Participant shall be entitled to, or shall be entitled to exercise an Award with
respect to, new, additional or different shares of stock or securities of the
Company or any other corporation, such new, additional or different shares shall
thereupon be subject to all of the conditions, restrictions and performance
criteria which were applicable to the Shares subject to the Award, prior to such
Adjustment Event.
13.
Effect of Certain Transactions.



- 19 -



--------------------------------------------------------------------------------

Exhibit 10.19    




13.1.    Except as otherwise provided in the applicable Award Agreement, in
connection a Corporate Transaction, either:
(a)    outstanding Awards shall, unless otherwise provided in connection with
the Corporate Transaction, continue following the Corporate Transaction and
shall be adjusted if and as provided for in the agreement or plan (in the case
of a liquidation or dissolution) entered into or adopted in connection with the
Corporate Transaction (the “Transaction Agreement”), which may include, in the
sole discretion of the Committee or the parties to the Corporate Transaction,
the assumption or continuation of such Awards by, or the substitution for such
Awards of new awards of, the surviving, successor or resulting entity, or a
parent or subsidiary thereof, with such adjustments as to the number and kind of
shares or other securities or property subject to such new awards, exercise
prices and other terms of such new awards as the Committee or the parties to the
Corporate Transaction shall agree, or
(b)    outstanding Awards shall terminate upon the consummation of the Corporate
Transaction; provided, however, that vested Awards shall not be terminated
without:
(i)    in the case of vested Options and Stock Appreciation Rights (including
those Options and Stock Appreciation Rights that would become vested upon the
consummation of the Corporate Transaction), (1) providing the holders of
affected Options and Stock Appreciation Rights a period of at least fifteen (15)
calendar days prior to the date of the consummation of the Corporate Transaction
to exercise the Options and Stock Appreciation Rights, or (2) providing the
holders of affected Options and Stock Appreciation Rights payment (in cash or
other consideration upon or immediately following the consummation of the
Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Option or Stock
Appreciation Rights being cancelled an amount equal to the excess, if any, of
the per Share price to be paid or distributed to stockholders in the Corporate
Transaction (the value of any non-cash consideration to be determined by the
Committee in good faith) over the Option Price of the Option or the Base Price
of the Stock Appreciation Rights, or
(ii)    in the case vested Awards other than Options or Stock Appreciation
Rights (including those Awards that would become vested upon the consummation of
the Corporate Transaction), providing the holders of affected Awards payment (in
cash or other consideration upon or immediately following the consummation of
the Corporate Transaction, or, to the extent permitted by Section 409A, on a
deferred basis) in respect of each Share covered by the Award being cancelled of
the per Share price to be paid or distributed to stockholders in the Corporate
Transaction, in each case with the value of any non-cash consideration to be
determined by the Committee in good faith.


- 20 -



--------------------------------------------------------------------------------

Exhibit 10.19    




(c)    For the avoidance of doubt, if the amount determined pursuant to clause
(b)(i)(2) above is zero or less, the affected Option or Stock Appreciation
Rights may be terminated without any payment therefor.
13.2.    Without limiting the generality of the foregoing or being construed as
requiring any such action, in connection with any such Corporate Transaction the
Committee may, in its sole and absolute discretion, cause any of the following
actions to be taken effective upon or at any time prior to any Corporate
Transaction (and any such action may be made contingent upon the occurrence of
the Corporate Transaction):
(a)    cause any or all unvested Options and Stock Appreciation Rights to become
fully vested and immediately exercisable (as applicable) and/or provide the
holders of such Options and Stock Appreciation Rights a reasonable period of
time prior to the date of the consummation of the Corporate Transaction to
exercise the Options and Stock Appreciation Rights;
(b)    with respect to unvested Options and Stock Appreciation Rights that are
terminated in connection with the Corporate Transaction, provide to the holders
thereof a payment (in cash and/or other consideration) in respect of each Share
covered by the Option or Stock Appreciation Right being terminated in an amount
equal to all or a portion of the excess, if any, of the per Share price to be
paid or distributed to stockholders in the Corporate Transaction (the value of
any non-cash consideration to be determined by the Committee in good faith) over
the exercise price of the Option or the Base Price of the Stock Appreciation
Right, which may be paid in accordance with the vesting schedule of the Award as
set forth in the applicable Award Agreement, upon the consummation of the
Corporate Transaction or, to the extent permitted by Section 409A, at such other
time or times as the Committee may determine;
(c)    with respect to unvested Awards (other than Options or Stock Appreciation
Rights) that are terminated in connection with the Corporate Transaction,
provide to the holders thereof a payment (in cash and/or other consideration) in
respect of each Share covered by the Award being terminated in an amount equal
to all or a portion of the per Share price to be paid or distributed to
stockholders in the Corporate Transaction (the value of any non-cash
consideration to be determined by the Committee in good faith), which may be
paid in accordance with the vesting schedule of the Award as set forth in the
applicable Award Agreement, upon the consummation of the Corporate Transaction
or, to the extent permitted by Section 409A, at such other time or times as the
Committee may determine.
(d)    For the avoidance of doubt, if the amount determined pursuant to clause
(b) above is zero or less, the affected Option or Stock Appreciation Rights may
be terminated without any payment therefor.
13.3.    Notwithstanding anything to the contrary in this Plan or any Agreement,


- 21 -



--------------------------------------------------------------------------------

Exhibit 10.19    




(a)    the Committee may, in its sole discretion, provide in the Transaction
Agreement or otherwise for different treatment for different Awards or Awards
held by different Participants and, where alternative treatment is available for
a Participant’s Awards, may allow the Participant to choose which treatment
shall apply to such Participant's Awards;
(b)    any action permitted under this Section 13 may be taken without the need
for the consent of any Participant. To the extent a Corporate Transaction also
constitutes an Adjustment Event and action is taken pursuant to this Section 13
with respect to an outstanding Award, such action shall conclusively determine
the treatment of such Award in connection with such Corporate Transaction
notwithstanding any provision of the Plan to the contrary (including Section
12).
(c)    to the extent the Committee chooses to make payments to affected
Participants pursuant to Section 13.1(b)(i)(2) or (ii) or Section 13.2(b) or (c)
above, any Participant who has not returned any letter of transmittal or similar
acknowledgment that the Committee requires be signed in connection with such
payment within the time period established by the Committee for returning any
such letter or similar acknowledgement shall forfeit his or her right to any
payment and his or her associated Awards may be cancelled without any payment
therefor.
14.
Interpretation.

14.1.    Section 16 Compliance. The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Award Agreement in a manner
consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.
14.2.    Compliance with Section 409A. All Awards granted under the Plan are
intended either not to be subject to Section 409A or, if subject to Section
409A, to be administered, operated and construed in compliance with Section 409A
and all regulations and other guidance issued thereunder. Notwithstanding this
or any other provision of the Plan to the contrary, the Committee may amend the
Plan or any Award granted hereunder in any manner or take any other action that
it determines, in its sole discretion, is necessary, appropriate or advisable
(including replacing any Award) to cause the Plan or any Award granted hereunder
to comply with Section 409A and all regulations and other guidance issued
thereunder or to not be subject to Section 409A. Any such action, once taken,
shall be deemed to be effective from the earliest date necessary to avoid a
violation of Section 409A and shall be final, binding and conclusive on all
Eligible Individuals and other individuals having or claiming any right or
interest under the Plan.
15.
Plan Termination and Amendment of the Plan; Modification of Awards.

15.1.    Plan Amendment or Plan Termination. The Plan shall terminate on the
Plan Termination Date and no Award shall be granted after that date. The
applicable terms of the Plan and any terms and conditions applicable to Awards
granted prior to the Plan Termination Date shall survive the termination of the
Plan and continue to apply to such Awards. The Board may earlier


- 22 -



--------------------------------------------------------------------------------

Exhibit 10.19    




terminate the Plan and the Board may at any time and from time to time amend,
modify or suspend the Plan; provided, however, that:
(a)    that no such amendment, modification, suspension or termination shall
materially impair or materially and adversely alter any Awards theretofore
granted under the Plan, except with the consent of the Participant, nor shall
any amendment, modification, suspension or termination deprive any Participant
of any Shares which he or she may have acquired through or as a result of the
Plan; and
(b)    to the extent necessary under any applicable law, regulation or exchange
requirement or as provided in Section 3.8, no other amendment shall be effective
unless approved by the stockholders of the Company in accordance with applicable
law, regulation or exchange requirement.
15.2.    Modification of Awards. No modification of an Award shall adversely
alter or impair any rights or obligations under the Award without the consent of
the Participant.
16.
Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.
17.
Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:
(a)    give any person any right to be granted an Award other than at the sole
discretion of the Committee;
(b)    limit in any way the right of the Company or any of its Subsidiaries to
terminate the employment of or the provision of services by any person at any
time;
(c)    be evidence of any agreement or understanding, express or implied, that
the Company will pay any person at any particular rate of compensation or for
any particular period of time; or
(d)    be evidence of any agreement or understanding, express or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.
18.
Regulations and Other Approvals; Governing Law.



- 23 -



--------------------------------------------------------------------------------

Exhibit 10.19    




18.1.    Governing Law. Except as to matters of federal law, the Plan and the
rights of all persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Delaware without giving effect to
conflicts of laws principles thereof.
18.2.    Compliance with Law.
(a)    The obligation of the Company to sell or deliver Shares with respect to
Awards granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
(b)    Each grant of an Award and the issuance of Shares or other settlement of
the Award is subject to compliance with all applicable federal, state and
foreign law. Further, if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of Shares issuable
pursuant to the Plan is required by any securities exchange or under any
federal, state or foreign law, or that the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Shares, no Awards
shall be or shall be deemed to be granted or payment made or Shares issued, in
whole or in part, unless listing, registration, qualification, consent or
approval has been effected or obtained free of any conditions that are not
acceptable to the Committee. Any person exercising an Option or receiving Shares
in connection with any other Award shall make such representations and
agreements and furnish such information as the Board or Committee may request to
assure compliance with the foregoing or any other applicable legal requirements.
18.3.    Transfers of Plan Acquired Shares. Notwithstanding anything contained
in the Plan or any Award Agreement to the contrary, in the event that the
disposition of Shares acquired pursuant to the Plan is not covered by a then
current registration statement under the Securities Act and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder. The Committee may require any individual receiving
Shares pursuant to an Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder. The certificates evidencing any of such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.
19.
Miscellaneous.

19.1.    Award Agreements.     Each Award Agreement shall either be (a) in
writing in a form approved by the Committee and executed on behalf of the
Company by an officer duly authorized to act on its behalf, or (b) an electronic
notice in a form approved by the Committee and


- 24 -



--------------------------------------------------------------------------------

Exhibit 10.19    




recorded by the Company (or its designee) in an electronic recordkeeping system
used for the purpose of tracking Awards as the Committee may provide. If
required by the Committee, an Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Committee may require. The Committee may authorize any officer of the
Company to execute any or all Award Agreements on behalf of the Company.
19.2.    Forfeiture Events; Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, clawback or
recoupment upon the occurrence of certain specified events or as required by
law, in addition to any otherwise applicable forfeiture provisions that apply to
the Award.
19.3.    Multiple Agreements. The terms of each Award may differ from other
Awards granted under the Plan at the same time or at some other time. The
Committee may also grant more than one Award to a given Eligible Individual
during the term of the Plan, either in addition to or, subject to Section 3.8,
in substitution for one or more Awards previously granted to that Eligible
Individual.
19.4.    Withholding of Taxes. The Company or any of its Subsidiaries may
withhold from any payment of cash or Shares to a Participant or other Person
under the Plan an amount sufficient to cover any withholding taxes which may
become required with respect to such payment or take any other action it deems
necessary to satisfy any income or other tax withholding requirements as a
result of the grant, exercise, vesting or settlement of any Award under the
Plan. The Company or any of its Subsidiaries shall have the right to require the
payment of any such taxes or to withhold from wages or other amounts otherwise
payable to a Participant or other Person, and require that the Participant or
other Person furnish all information deemed necessary by the Company or any of
its Subsidiaries to meet any tax reporting obligation as a condition to exercise
or before making any payment or the issuance or release of any Shares pursuant
to an Award. If the Participant or other Person shall fail to make such tax
payments as are required, the Company or its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or other Person or to take such other
action as may be necessary to satisfy such withholding obligations. If specified
in an Award Agreement at the time of grant or otherwise approved by the
Committee, a Participant may, in satisfaction of his or her obligation to pay
withholding taxes in connection with the exercise, vesting or other settlement
of an Award, elect to (i) make a cash payment to the Company, (ii) have withheld
a portion of the Shares then issuable to him or her or (iii) deliver Shares
owned by the Participant prior to the exercise, vesting or other settlement of
an Award, in each case having an aggregate Fair Market Value equal to the
withholding taxes. To the extent that Shares are used to satisfy withholding
obligations of a Participant pursuant to this Section 19.4 (whether
previously-owned Shares or Shares withheld from an Award), they may only be used
to satisfy the minimum tax withholding required by law (or such other amount as
will not have any adverse accounting impact as determined by the Committee).
19.5.    Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the


- 25 -



--------------------------------------------------------------------------------

Exhibit 10.19    




Company shall not be required to establish any special or separate fund or to
make any other segregation of assets to assure payment of any Award granted
under the Plan.








- 26 -

